Citation Nr: 0201013	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  95-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an original rating greater than 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for post-traumatic stress disorder and assigned a 30 percent 
rating effective November 3, 1994.

This claim was previously before the Board and was the 
subject of a February 1997 Board remand that requested 
development of the evidence.  That development has been 
completed, and this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  During the period under review, the veteran's post-
traumatic stress disorder was productive of no more than 
definite social and industrial impairment.

3.  During the period under review, the veteran's post-
traumatic stress disorder was productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for entitlement to an original rating greater 
than 30 percent for post-traumatic stress disorder are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for an 
original rating greater than 30 percent for post-traumatic 
stress disorder.  There is no issue as to substantial 
completeness of the application.  See 38 U.S.C.A. § 5102 
(West Supp. 2001).  VA has secured all medical records that 
the veteran has indicated are available and pertinent to his 
claim, and VA has satisfied its duty to assist with respect 
to such records.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claims, by means of the April 
1995 statement of the case, the February 2001 and April 2001 
supplemental statements of the case, the rating decisions, 
and the February 1997 Board remand issued regarding the 
claim.  See 38 U.S.C.A. § 5103(a) (West Supp. 2001).  
Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
veteran's claim, have been satisfied.  The veteran has also 
been provided with multiple VA examinations of his 
disability, most recently in December 2000.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
a 50 percent rating contemplated that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent rating 
contemplated that there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In a precedent opinion dated in November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (O.G.C. Prec 9-93); 59 Fed. 
Reg. 4752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(d)(1) (West 
1991).

Under the new criteria, PTSD is evaluated using the General 
Formula for Rating Mental Disorders pursuant to Diagnostic 
Code 9411 of the Schedule.  38 C.F.R. § 4.130 (2001).  A 
rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

The new criteria provide for a rating of 50 percent where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2001).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board finds that neither set of criteria is 
more favorable to the veteran because neither set of criteria 
results in an increased original rating.

A December 1994 VA examination shows that the veteran was 
married with four children.  The veteran went to seminary 
school in 1975 and was ordained as a pastor in 1983.  He 
continued to experience difficulties developing close 
relationships and maintaining them, which caused significant 
problems at work.  Sometimes, he left on his own.  He left 
about ten positions, including positions as a pastor and 
teacher.  

The veteran was currently employed as a teacher at a 
parochial school and had been at that position since 1987.  
He stated that he continued to suffer from emotional 
withdrawal, and that it had been progressive over the past 
few years.  He stated that he felt "depressed a lot, 
withdrawn, irritable."  He did not have much pleasure 
capacity.  He was always alert, avoiding crowds and groups.  
He could not tolerate people being behind him.  He always 
looked for exits in rooms.  He was concerned about excessive 
irritability, stress intolerance, and outbursts of agitation.  
He felt like he could become violent at any time, which he 
feared, so he kept away from people.  He kept firearms for 
protection.  

He described impaired sleep patterns.  Five out of seven 
nights he suffered interrupted sleep and night sweats.  About 
once per month he had vivid nightmares of war experiences and 
had to remain awake after.  He also experienced intrusive 
memories with lapses of concentration and activity.  He 
stated that he experienced flashbacks when he encountered 
unexpected loud sounds, which caused him to flinch, duck, and 
look for cover.  He also reacted negatively to the smell of 
burning and the sound of helicopter rotors.  He resented 
authority situations where he was subordinate.  He 
encountered transient sensations of depression with self-
destructive thoughts.

The objective examination found the veteran alert and 
oriented times three.  He had a conventional appearance.  
Psychomotor activity was reduced.  Speech productions were 
sparse and non-spontaneous.  Voice amplitude was low.  He was 
tense and apprehensive.  His palms were moist.  Affect was 
constricted.  Mood was depressed.  He was evasive in his 
responses.  No disturbance of mental stream, thought, or 
perception was noted.  Memory and concentration were intact.  
Insight was poor.  Judgment was adequate for VA rating 
purposes.  He was judged to be financially competent.  The 
examiner diagnosed PTSD.

A February 1996 VA examination shows that the veteran was 
married with four children.  He attended a weekly workshop 
for post-traumatic stress disorder at Pointman Ministries.  
The veteran stated that he continued to experience mental 
distress secondary to post-traumatic stress disorder.  He 
worked as a teacher at a parochial school.  He stated that he 
was an ordained minister and had worked as a pastor from 1978 
to 1986 in Buffalo, New York, but was asked to leave because 
of his progressive withdrawal from involvement with 
communicants.  His discomfort was evidenced when he attended 
funerals and while visiting the terminally ill.  He became 
very passive and withdrawn and was very disturbed in 
situations involving death.

The veteran was socially withdrawn and stated that he feared 
loss and separation.  He had frequently changed jobs and 
residences in the past, having changed residences over twenty 
times since 1971.  He stated that he suffered from persistent 
tension, irritability, anxiety, and feelings of depression.  
He became agitated when provoked.  

He suffered from interrupted sleep and restlessness every 
other night.  Combat nightmares occurred.  He suffered from 
intrusive memories and thoughts with lapses of concentration 
and activity.  Waking flashbacks occurred when he encountered 
environmental reminders such as helicopters or aircraft 
noises.  He also experienced lapses of concentration in hot, 
wet weather.  Loud sounds caused excessive startling, 
flinching, and ducking.  He had a persistent sense of 
vulnerability.  He took defensive postures and scanned his 
surroundings.  It was hard sometimes to concentrate on what 
he was doing.

Objective examination found that the veteran was alert and 
oriented times three.  His appearance was conventional.  
Psychomotor activity was reduced.  He was tense.  Speech 
productions were sparse and non-spontaneous.  He tended to be 
vague and evasive in his responses.  Affect was flat and 
constricted.  At times inappropriate smiling was noted.  Mood 
was depressed.  No disturbance of mental stream, thought, or 
perception was noted.  Memory was intact.  Concentration was 
at times impaired.  There was no sign of organic brain 
syndrome.  Insight was poor.  Judgment was adequate for VA 
rating purposes.  

The veteran was judged to be financially competent.  The 
examiner diagnosed post-traumatic stress disorder and 
depressive disorder secondary to post-traumatic stress 
disorder.  The examiner assigned a global assessment of 
functioning (GAF) score of 55 due to social withdrawal, 
restlessness, and fear of loss of relationships causing the 
veteran to make frequent changes in residence.  American 
Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2001).

An April 1996 VA medical report shows that the veteran had a 
chronic history of sleep disturbance for three years which he 
attributed to the Persian Gulf War stirring up his memories 
of Vietnam.  He had a history of flashbacks and nightmares 
since a sapper attack in Vietnam.  He reported chronic, mild 
irritability and withdrawn behavior.  He was oriented times 
three.  He was relaxed and cooperative.  He was well dressed 
and appeared younger than stated age.  Speech was reduced.  
Affect was constricted.  Mood was euthymic.  Thought process 
was logical.  There were no ideas of reference, phobias, 
obsessions, or compulsions.  Thought content was dominated by 
the sleep disturbance.  There was no suicidal or homicidal 
ideation.  There were no hallucinations or delusions.  

The veteran could subtract serial sevens to 79.  Memory test 
showed that he recalled five of five objects in five minutes.  
Judgment was intact.  Insight was good, and he abstracted a 
glass house proverb.  The examiner diagnosed post-traumatic 
stress disorder and provided a GAF score of 65.

Another April 1996 VA medical report shows that the veteran 
was oriented times three.  His mood was depressed.  He had a 
sad affect.  He worked seven days per week at two jobs.  He 
had been a pastor for ten years, but was asked to resign in 
1986 because he was distancing himself and could no longer do 
funerals or visit the sick.  He complained of inability to 
sleep and said he slept no more than three hours per night.  
In another April 1996 VA medical report, the veteran 
described his sleep disturbance as due to intrusive thoughts 
about Vietnam.  He employed intellectualized defenses to ward 
off painful emotions.

A May 1996 VA medical report shows that the veteran reported 
some benefit from medication and that sleep time was 
prolonged but that he still had occasional awakening.  
Another May 1996 VA medical report shows that the veteran was 
hypervigilent and seemed to overcontrol his emotions.  He was 
extremely protective of himself and his children and avoided 
feelings of vulnerability.

A June 1996 VA medical report shows that the veteran's sleep 
disturbance continued to be managed by medication.  The 
reasons for his insomnia was reported to be PTSD exacerbated 
by overwork.  An August 1996 VA medical report shows that the 
veteran had no improvement in sleep disturbance.

A September 1996 VA medical report shows that the veteran was 
stable except for a brief exacerbation of sleep disturbance 
which was associated with his return to teaching.  An October 
1996 VA medical report shows that the new school year was 
less stressful than expected and the sleep disturbance was 
improved.  A November 1996 VA medical report shows that the 
veteran's condition was stable.  A December 1996 VA medical 
report shows that the sleep disturbance was controlled with 
medication.  A February 1997 VA medical report shows that the 
sleep disturbance was unchanged and was mostly related to his 
weekend work schedule.  An April 1997 VA medical report shows 
no change in sleep disturbance.

An April 1997 VA field examination shows that the veteran 
visited a VA facility monthly and took Temazepam.  He spoke 
slowly with hesitation and showed a feeling of low self-
esteem.  He was halfway toward a college degree and wanted to 
return to college to study to be a probation officer.  He was 
an ordained minister and had worked for nine years as a 
teacher at a parochial school.  He worked part time on the 
weekends as a toll collector.  Until recently he and his wife 
had moved frequently for financial reasons.  He had worked 
many jobs and was fired or laid off from most of them.  He 
said that he failed as a pastor because he could not get 
close to people and relate to them.  

The veteran stated that because he and his wife worked full 
time they did not have time to socialize.  Any friendships 
they had were with fellow church members and their 
socialization involved church activities.  They socialized 
with family members in the area.  They lived in a house owned 
by the veteran's mother and paid her rent although she lived 
elsewhere.

The veteran's spouse submitted a statement dated in May 1997 
in which she reported that the veteran found it hard to take 
orders from people which resulted in having a lot of 
different jobs.  He had flashbacks and could not sleep many 
nights.  There was difficulty communicating.  She and the 
children kept things to themselves.

A June 1997 VA examination shows that the veteran attended a 
post-traumatic stress disorder clinic at a VA facility once 
per month.  He received medications for sleep.  He was still 
employed as a teacher and on the weekends as a toll 
collector.  He stated that he was efficient in his duties as 
a teacher.  He stated that he related well to his students 
and worked effectively with colleagues.  He stated that 
although he felt effective in his work, he did not enjoy it 
and planned to return to college.  The veteran stated that he 
socialized with two close friends, but found it difficult to 
enter into any new relationships.  He stated that he bonded 
well with his family.

The veteran stated that he continued to suffer from 
interrupted sleep about three nights per week.  He awakened 
in a state of anxiety and felt compelled to check the 
security of the house.  Once awake, he would not return to 
sleep for the rest of the night.  He experienced nightmares 
of combat about twice per month.  During the day, he 
experienced intrusive memories.  He denied actual flashbacks.  
He stated that the thoughts sometimes caused lapses of 
concentration and would interfere with such activities as 
grading papers or reading.  

He reported to work regularly, but stated that he was 
sometimes late due to his sensations of fatigue secondary to 
loss of sleep.  He stated that he felt uncomfortable in 
public places with crowds of people.  He had a sensation of 
vulnerability and was alert for danger.  He tried to keep 
people from moving around behind him.  He did startle 
significantly.  He felt uncomfortable when he encountered 
Asian people and felt the need to withdraw.  He was able and 
willing to assist in the family domestic chores.  He was able 
to read and concentrate on newspapers and books when not day 
dreaming.  He avoided watching violence on television and at 
movies.  He attended church regularly with his family, but 
insisted upon being in the back row.  He participated in a 
veteran's ministry group once per week.

Objective examination found that the veteran was alert and 
oriented times three.  His appearance was conventional.  No 
unusual manners or behaviors were noted.  He appeared to be 
relaxed, friendly, and cooperative.  His affect was subdued, 
but generally appropriate.  Mood was neutral.  No disturbance 
of mental stream, thought, or perception was noted.  No 
delusions, hallucinations, or suicidal ideation was noted.  
Speech and communication were normal.  Memory and 
concentration were intact.  There were no cognitive deficits.  
Insight was fair.  Judgment was adequate for VA rating 
purposes.  The veteran was judged to be financially 
competent.  The examiner diagnosed post-traumatic stress 
disorder.  The examiner assigned a GAF of 65.

The examiner stated that the veteran had moderate symptoms of 
post-traumatic stress disorder.  He had functioned 
effectively at his job as a teacher for the past nine years.  
He related well to his family.  He participated in family 
activities.  He avoided forming new relationships and had 
anxiety dealing with authority figures.  He described himself 
as passive.  There was some difficulty with concentration due 
to intrusive memories.  Generally, his daily function was 
satisfactory.

A June 1997 VA medical report shows that the veteran's 
condition was stable.  A November 1997 VA medical report 
shows that the veteran found the summer less stressful as he 
was not teaching.  Since the end of September he had needed 
medication for sleep.  An April 1998 VA medical report shows 
that the veteran's working at nights on weekends perpetuated 
his sleep disturbance.  He did not need medication every 
night.  A July 1998 VA medical report shows that the 
veteran's condition was stable.  An October 1999 VA medical 
report shows that medication calmed the veteran without 
drowsiness.

In a statement printed on the stationery of the Vietnam Dog 
Handler Association, the veteran reported that for the past 
three years he had been employed as a part-time turnpike toll 
collector, but that this employment was "over."  He 
reported that he remained employed as a teacher, but only 
part-time, and that his family continued to reside at his 
parent's residence.

A December 2000 VA post-traumatic stress disorder examination 
shows that the veteran was taking Nefazodone and Restoril.  
He had never been hospitalized.  He had no history of 
suicidal behaviors or assaultive behaviors.  The veteran 
complained that the sounds of helicopters upset him and that 
he could not stand noise.  He could not be in a crowded room.  
He chose a seat so that he could see all exits.  He could not 
stand the smell of jet fuel.  His sleep was not very good.  
He slept about four or five hours per night.  Sometimes he 
was irritable.  Sometimes he had difficulty concentrating.  
He sometimes had an exaggerated startle response.  He avoided 
military parades and celebrations.  The symptoms had 
fluctuated and got worse during certain times of year, such 
as July Fourth.

The veteran had been working as a school teacher in a private 
school for the past twelve years.  He got along well with co-
workers and bosses, but said that he tried to avoid them as 
much as possible.  He liked working with children because he 
got along with them, but not with adults.  He tried to avoid 
interacting with adults because he did not want to get close 
to them.  He said that he had an inability to get close to 
people.  He had been married for 30 years.  He had three sons 
and a daughter.  His marriage was described as steady.  He 
had a very good relationship with his children.  He went to 
church regularly.  He had no close friends.

Mental status examination showed that the veteran was dressed 
casually and was cooperative.  Mood was neutral.  Affect was 
appropriate.  Speech was logical, though low in volume.  
There were no perceptual problems.  Thought process and 
content were normal.  There was no suicidal or homicidal 
ideation.  He was oriented to person, place, and time.  His 
memory was two out of three.  He was unable to do serial 
sevens.  His insight and judgment were fair.  He denied 
having any recent stressful life events.  Impulse control was 
good.

The veteran led a fairly isolated social life.  He was close 
to his family, his mother, and his children.  He did not have 
any friends.  He went to church regularly and socialized with 
some veterans.  He had been employed for twelve years as a 
teacher.  He functioned steadily in that job without any 
major problems.  However, he did not have any friends, and 
social contacts were his immediate family.  The examiner 
provided a diagnosis of post-traumatic stress disorder and 
found that the symptoms of post-traumatic stress disorder had 
a mild to moderate impact on his social and industrial 
functioning.  The examiner provided a GAF of 70 because the 
veteran was holding a job and had meaningful interpersonal 
relationships.

Analysis

Under the old criteria, a higher original evaluation requires 
that the veteran's PTSD result in considerable impairment of 
social and industrial adaptability.  However, none of the 
medical professionals who have examined the veteran since 
November 3, 1994 have found his disability to be more than 
moderately disabling.  Similarly the veteran has not been 
given a GAF score reflective of more than moderate symptoms, 
and all but one score have been in the mild range of 
symptoms.  DSM-IV (providing that GAF scores between 60 and 
51, reflect moderate symptoms; and scores between 61 and 70 
reflect some moderate symptoms).  

These findings are supported by the fact that the veteran has 
been able to maintain the same employment as a teacher for 
over 12 years, has maintained his marriage for over 30 years, 
and has been able to maintain a close relationship with his 
children and mother.  He has also established social 
relationships with members of his church.  This is not to say 
that the veteran is asymptomatic; however, the evidence does 
not show that he has had more than definite impairment during 
any period since the effective date of service connection, 
November 3, 1994.  

Under the new rating criteria a higher original evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); or impaired 
abstract thinking.  

On the most recent VA examination the veteran reported that 
he has been able to maintain his employment as a teacher for 
12 years, functioning "steadily" and without major 
problems.  This report was consistent with information 
elicited on the June 1997 examination when he reported that 
he functioned efficiently on the job, and related well to his 
students.  

The evidence does not show that PTSD has resulted in reduced 
reliability and productivity occupationally.  Although the 
veteran has left his second job as a toll taker, there is no 
evidence that he left this employment due to PTSD.  
Similarly, while he has at times described his employment as 
a teacher as part-time, there is no evidence that this 
employment is limited by PTSD.  The Board notes that the 
veteran has been able to maintain his employment as a teacher 
despite having less than a college degree.  

There is evidence of social impairment in that the veteran 
reports no close friends and difficulty establishing close 
personal relationships.  However, the rating criteria seem to 
envision occupational and social impairment.

The evidence shows that the veteran's speech is normal, 
although low in volume.  His thought processes and content 
are shown to be normal.  He has never reported panic attacks, 
and there is no clinical evidence of such attacks.  An April 
1996 VA medical report shows that he was able to abstract a 
proverb and there is no evidence of impaired abstract 
thinking during any period since November 3, 1994.  

His ability to function as a teacher for many years is 
indicative of an ability to follow complex commands.  The 
veteran has not reported complaints referable to his memory 
nor is there clinical evidence of impaired memory.

His judgment has been described as adequate, intact, and 
fair.  Therefore, the Board finds that the veteran does not 
suffer from impaired judgment.

The veteran's affect was described as constricted on the 
December 1994 examination, and as flat, constricted, and sad 
in early 1996; however the June 1997 and December 2000 VA 
examination found his affect generally appropriate.  In any 
event, the veteran has not been shown to have an impaired 
affect at any time since the effective date of the new rating 
criteria--November 7, 1996.  As noted above, a higher 
evaluation could not be awarded on the basis of the new 
regulations prior to their effective date.  Even assuming for 
the sake of argument that an impaired affect was shown after 
November 7, 1996, the veteran has not been shown to have most 
of the symptoms contemplated for a higher evaluation under 
the new rating criteria.

There has been no allegation of frequent periods of 
hospitalization or of marked interference with employment due 
to PTSD.  Therefore, the Board will not consider referral of 
the claim for consideration of an extraschedular evaluation.  
Shipwash v. Brown, 8 Vet App 218 (1995); 38 C.F.R. § 3.321 
(2001).

Accordingly, the Board finds that the weight of the evidence 
is against an original rating greater than 30 percent for 
post-traumatic stress disorder for any period since the 
effective date of service connection.  The preponderance of 
the evidence is against the veteran's claim and his claim is 
denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9411; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


ORDER

Entitlement to an original rating greater than 30 percent for 
post-traumatic stress disorder is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

